DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
1. Claims 1, 3, 5-11, 21, 23 and 25-31 are allowed.
2. The following is an examiner’s statement of reasons for allowance:
Claims 1, 21 and 29 recite, inter alia,  
a support member including a first opening exposing portions of the support member, 
an upper coil pattern disposed in the first opening, and a lower coil pattern disposed on the support member; and 
wherein the support member has a multilayer structure of at least first and second insulating layers being in contact with each other, and via hole penetrates through both of the first and second insulating layers, and
the second insulating layer includes a second opening, provided in each turn of the upper coil pattern, having a shape corresponding to that of the first opening of the insulator, 
the inductor further includes a seed layer disposed in the second opening to be in contact with the support member, and 
the second insulating layer is disposed between the upper coil pattern and the lower coil.
pattern.

The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 






/J.S.B/Examiner, Art Unit 2837                                                                                                                                                                                                        
/Alexander Talpalatski/Primary Examiner, Art Unit 2837